DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 08/02/2022.  As directed by the amendment: claims 1, 6, 7, 9-12, 14, 17, 18 and 21-23  have been amended, claims 5, 13 and 24-30 have been cancelled and new claims 31-35 have been added. Thus, claims 1-4, 6-12, 14-23 and 31-35 are presently pending in this application, and currently examined in the Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The preamble of claim 21 does not set forth a claim from which it depends; thus, one having ordinary skill in the art would not reasonably be apprised of the scope of the invention, thereby rendering the claim indefinite.  For the purpose of examination, it shall be assumed claim 21 depends from claim 19.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 10, 11, 14, 16, 18-21 and 31-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by House et al. (US Patent No. 8,801,776), as disclosed in the IDS dated 01/25/2022, hereinafter House.
Regarding claims 1, 2, 10 and 18, House discloses a system comprising a catheter including a sleeve; an expandable stent (105)/prosthetic valve arrangement (100) in the sleeve for implantation in a right ventricular outflow tract, illustrated in Figures 1-3 (Column 5, Lines 32-40); the expandable stent (105)/prosthetic valve arrangement (100) comprising a frame (105) including a waist portion (125) that expands to a deployed size having a first diameter, a prosthetic a prosthetic valve (102) secured with the frame (105) in alignment with the waist portion (125), illustrated in Figure 3 (Column 5, Lines 33-35 & Column 7, Lines 6-10 and 54-57), the waist portion (125) defined by at least one row of generally diamond-shaped cells (DC); a first sealing portion (130) extending from the waist portion (125) and expanding radially outward of the waist portion, wherein the first sealing portion (130) is sized to seal against a first portion of an inner surface of a right ventricular outflow tract at a deployed position over a range of sizes of expansion having a second diameter larger than the first diameter; and a second sealing portion (130) extending from the waist portion (125) in a direction opposite the first sealing portion and expanding radially outward of the waist portion, wherein the second sealing portion (130) is sized to seal against a second portion of the inner surface of a right ventricular outflow tract at a deployed position over a range of sizes of expansion having a third diameter larger than the first diameter; a fabric cover (120) secured to the frame at least at the first and second sealing portions; and a band comprising a fabric (one layer of 120), secured to the waist portion (125) of the frame (105), the band (one layer of 120) being separate from and overlapping with the fabric cover (another layer of 120) and having a width that covers the at least one row of generally diamond-shaped cells (DC), the band restricting expansion of the waist portion substantially beyond the first diameter, such that the waist portion is configured to be spaced apart from the inner surface of the right ventricular outflow tract at the deployed position, illustrated in Figures 1, 2 and modified figure 2, below (Column 7, Lines 45-66 & Column 9, Lines 11-16, 19-27 & 36-38 – to clarify, it is stated that fabric 120 can include a number of different fabrics and/or layers; thus, in the instant case, one layer/fabric is considered to be the “band” and another separate/different layer/fabric is considered to be the “fabric cover”).

    PNG
    media_image1.png
    384
    382
    media_image1.png
    Greyscale


Regarding claims 3, 4, 16, 19 and 20, House discloses the expandable stent/valve assembly/system of claims 1, 10 and 18, wherein the frame (105) further comprises first and second retaining portions (132) extending axially and radially outward from the first and second sealing portions (130), respectively, the first and second retaining portions (132) being configured to engage the right ventricular outflow tract to retain the frame (105) at the deployed position, illustrated in Figures 1-3 (Column 7, Lines 59-61 & Column 8, Lines 9-11).
Regarding claims 6, 14 and 21, House discloses the expandable stent/valve assembly/system of claims 3, 16 and 19, wherein the fabric cover (120) is secured to the frame (105) along the waist portion (125), the first and second sealing portions (130) and the first retaining portion (132), illustrated in Figures 1-3 (Column 9, Lines 15-31).
Regarding claim 11, House discloses the valve assembly of claim 10, wherein the prosthetic valve (102) comprises a plurality of leaflets (L), illustrated in Figure 3 and modified figure 3, below.

    PNG
    media_image2.png
    364
    347
    media_image2.png
    Greyscale


Regarding claims 31-35, House discloses the expandable stent/valve assembly/system of claims 1, 10 and 18, wherein the band (12) is disposed on an inner surface of the frame (105), and defines a valve seat for seating engagement with an expandable prosthetic valve (102), illustrated in Figures 1-3 (Column 7, Lines 8-10 & Column 9, Lines 4-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 15, 17, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over House.
Regarding claims 7, 17 and 22, House discloses the expandable stent/valve assembly/system of claims 1, 10 and 18, wherein the frame (405) comprises a plurality of struts defining the row of generally diamond-shaped cells (DC) in the waist portion (425), a first end row of generally diamond-shaped cells (FDC) extending to a first end of the frame, and a second end row of generally diamond-shaped cells (SDC) extending to a second end of the frame opposite the first end, each cell of the row of generally diamond-shaped cells (DC) in the waist portion being positioned in end-to-end alignment with a corresponding cell of the first and second end rows of generally diamond-shaped cells (FDC, SDC); wherein the first end row of generally diamond-shaped cells (FDC) is expandable radially outward to the second diameter, and the second end row of generally diamond-shaped cells (SDC) is expandable radially outward to the third diameter, illustrated in Figure 4 and modified figure 4, below (Column 6, Lines 12-17 & Column 9, Lines 45-46 – to clarify, it is stated that the wires 115 of the frame can be formed in a point-to-point configuration, as illustrated in Figure 4). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to form the stent/frame, of the embodiment of Figures 1-3, in a point-to-point configuration, as illustrated in the embodiment of Figure 4, based on the type of load distribution need at the implantation site, as taught by House (Column 6, Lines 25-28).

    PNG
    media_image3.png
    550
    356
    media_image3.png
    Greyscale

Regarding claims 8 and 15, House discloses the expandable stent/valve assembly of claims 1 and 10, and though it is not specifically disclosed that the first diameter is between 24 mm and 30 mm, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step. It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate first diameter, including being between 24 mm and 30 mm, based on patient anatomy and/or the diameter of the prosthetic valve; and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05). Furthermore, neither the claims, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the first diameter being between 24 mm and 30 mm, as opposed to any other size/diameter.
Regarding claims 9 and 23, House discloses the expandable stent/system of claims 1 and 18, and though it is not specifically disclosed that the fabric band comprises a polyethylene terephthalate (PET), it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate material for the fabric band, including polyethylene terephthalate (PET), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (see MPEP 2144.07).  Furthermore, it is to be noted that neither the claims, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the band comprising a polyethylene terephthalate fabric, as opposed to any other material/fabric.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 10 and 18 have been considered but are moot because the arguments do not apply to the current rejections presently used in the Office Action. Specifically, in response to Applicant’s amendment, Examiner now cites the prior art of House to reject independent claims 1, 10 and 18, and all those claims that depend from them.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774